DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the main and auxiliary cushions protruding to the outside throng front sides of installation spaces when deployed (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mingxi et al. DE 10 2019 124091 (“Mingxi”).  Mingxi discloses an airbag apparatus (100) comprising: 
a pair of main cushions (120, 140) installed to respective left and right sides of a seat back (S) and deployed forward when gas is delivered to an internal filling chamber (page 3, 5th paragraph), to restrain a passenger (P) from sides; and 
a pair of auxiliary cushions (129, 149) coupled to respective front ends of the main cushions while in communication with the main cushions and deployed laterally at one ends thereof to restrain the passenger from a front (fig. 1).
In reference to claim 13, Mingxi further discloses a gas supply unit (412) provided in the seat back to supply gas to the main cushions (fig. 4A).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mingxi in view of H. Kwon, U.S. 2019/0283700 (“Kwon”).  Mingxi discloses a pair of tethers (51, 52) coupled to the respective left and right sides of the seat back, wherein the pair of tethers are configured such that both longitudinal ends thereof are coupled to the seat back, but does not disclose longitudinal latching sections thereof are mounted on respective front surfaces of the auxiliary cushions.  Kwon teaches longitudinal latching sections mounted on respective front surfaces of auxiliary cushions (302, fig. 5), and the tethers exert a tensile force (paragraph [0008]) rearward when the main and auxiliary cushions are deployed (fig. 5).  
Kwon further teaches [[claim 3]] a tether (400) comprising longitudinal first connection ends coupled to an upper end of the seat back (fig. 2 – 6), and opposite second connection ends respectively coupled to both sides of a lower end of the seat back [0033].
One of ordinary skill in the art at the time the invention was filed would find modifying the location of the longitudinal latch section such that it was located at the front surface of the auxiliary cushions in view of the teachings of Kwon obvious as an alternative location old and well known in the art  with predictable results of providing a pulling force to the chamber, causing a bend toward the occupant [0008]; and wrapping around the chamber to restrict a position where the chamber is deployed and its deployment shape [0033].
In reference to claim 8, Mingxi further discloses each of the main cushions comprises: a first side body (128, 148) configured to cover an upper body of the passenger (fig. 1) from side when deployed.  Mingxi does not disclose a second side body bent from an upper end of the first side body .  Kwon teaches a second side body (130a) and extending obliquely toward the passenger when deployed, so as to cover a shoulder of the passenger [0011] from above; and a third side body (130b) bent from an upper end of the second side body (fig. 5) and extending upward when deployed, so as to cover a head of the passenger [0011] from the side.  One of ordinary skill in the art at the time the invention was filed would find modifying Mingxi such that it comprised the second and third side body in view of the teachings of Kwon obvious so as to provide the upper portion proximate to the head and shoulder of the occupant during deployment [0011].  

Claim(s) 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mingxi in view of Kwon as applied to claim 3 above, and further in view of Saito et al. U.S. 2020/0406855 (“Saito”).  Mingxi as modified does not disclose wherein the first connection ends are coupled closer to a center position between the left and right sides of the seat back, compared to the second connection ends.  Saito teaches first connection ends are coupled closer to a center position (fig. 8 and 9) between the left and right sides of the seat back, compared to the second connection ends. 
Saito further teaches [[claim 5]] one fastening member (712) coupled to the upper end of the seat back, wherein the pair of tethers are configured such that the first connection ends are coupled to the fastening member; and
[[claim 7]] a pair of fastening members (712, 712) coupled to left and right sides of the upper end of the seat back, wherein the pair of tethers are configured such that the first connection ends are connected to the opposite fastening members, respectively, while intersecting in left and right directions through a front of the seat back (fig. 8).  One of ordinary skill in the art at the time the invention was filed would find modifying Mingxi in view of Kwon such that it comprised the location of the first connection ends and fastening member(s) in view of the teachings of Saito obvious so as to provide tension to the tethers near the shoulder portion of the passenger [0095]. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mingxi in view of Kwon and Saito as applied to claim 5 above, and further in view of Sturm et al. U.S. 2019/0389421 (“Sturm”).  Mingxi as modified discloses a pair of insertion holes (712, fig. 9) vertically formed at left and right sides of the fastening member provided at the upper end of the seat back, but is silent to a pair of lower headrest connecting beams vertically movably inserted into the insertion holes.  Sturm teaches a pair of lower headrest connecting beams (fig. 1) wherein a tether (B1a) is coupled to the fastening member by a first connection ends (B1) through rear sides of the headrest connecting beams from left and right sides of a headrest (4).  One of ordinary skill in the art at the time the invention was filed would find modifying Mingxi in view of Kwon and Saito such that it comprised the lower headrest connecting beam inserted into the insertion hole and fastening the first connection ends in view of the teachings of Sturm obvious so as to provide a location for the attachment convenient for the assembly and installation of the airbag, without interference to the occupant [0054].

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mingxi in view of Kwon as applied to claim 2 above, and further in view of Fujiwara, U.S. 2015/0151711 (“Fujiwara”). Mingxi as modified discloses the main and auxiliary cushions are accommodated and disposed in installation spaces defined at the left and right sides of the seat back (fig. 2), and the pair of tethers are accommodated and disposed in the installation spaces, and the latching sections protrude to the outside through the installation spaces when deployed, but does not disclose the cushions protrude to the outside through front sides of the installation spaces when deployed.  Fujiwara teaches a cushion protrude to the outside through front sides of installation spaces (fig. 3).  One of ordinary skill in the art at the time the invention was filed would find modifying Mingxi in view of Kwon such that it comprised the cushions protruding to the outside through the front sides of the installation spaces when deployed in view of the teachings of Fujiwara obvious so as to create a reaction force on the outer side of the airbag module which then forces the airbag toward the front side, rather than a door-side (abstract).

Allowable Subject Matter
Claims 9 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3614